DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a bottom opening password lock, comprising a lock case and a liner arranged in the lock case as well as a shackle connected with a tap of the lack case, and wherein a fork, a password assembly and a locking mechanism are installed and arranged on the liner; and characterized in that the password assembly comprises a pin shaft and a second spring, a clutch sleeve, a password wheel, a code adjusting lever and a washer sleeved on the pin shaft, and one end of the second spring is abutted against an inner side of the washer, and the other end is abutted against the clutch sleeve away from the code adjusting lever; and the clutch sleeve comprises a shaft sleeve and a driving part; the password wheel is sleeved on the shaft sleeve; multiple notches are arranged in the center of the password wheel; a convex key that extends towards one side of the shaft sleeve along a longitudinal direction of an axis of the pin shaft and is matched with the notch is arranged on the driving part; the code adjusting lever comprises a sleeving portion and a handle; the sleeving portion is sleeved on the pin shaft; an opening for the handle to extend is arranged at the bottom of the lock case; the driving part comprises a flat portion and a curved portion, a groove is arranged on the curved portion, and a bulge that is matched with the groove is arranged on the 

The closest prior art of record, U.S. Patent Number 1,934,936 to Denerich, discloses a bottom opening password lock, comprising a lock case (10) and a liner (11) arranged in the lock case as well as a shackle (15) connected with a top of the lock case, and wherein a fork (54), a password assembly (combination disk assembly as shown in figures 1-4 and 6) and a locking mechanism (51) are installed and arranged on the liner; and characterized in that the password assembly comprises a pin shaft (36) and a second spring (102), a clutch sleeve (37, 103), a password wheel (35), a code adjusting lever (100) and a washer (bearing surface that contacts the spring) sleeved on the pin shaft, and one end of the second spring is abutted against an inner side of the washer, and the other end is abutted against the clutch sleeve away from the code adjusting lever; and the clutch sleeve comprises a shaft sleeve (103) and a driving part (37); the password wheel is sleeved on the shaft sleeve (figures 1 and 2); multiple notches (page 2, lines 56-59) are arranged in the center of the password wheel; a convex key (104) that extends towards one side of the shaft sleeve and is matched with the notch is arranged on the driving part; the code adjusting lever comprises a sleeving portion (portion of 100 that is disposed on 36) and a handle (portion of 100 that extends through opening 101); the sleeving portion is sleeved on the pin shaft (figures 1 and 2); and an opening (101) for the handle to extend is arranged at the bottom of the lock case (as shown in figure 6), the driving part comprises a flat portion and a curved 
However, Denerich does not disclose a bulge that is matched with the groove and is arranged on the liner and the groove of the clutch sleeve is matched with the bulge arranged on the liner so that the clutch sleeve does not rotate around the pin shaft.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
January 27, 2022